COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Sean Michael McGuire v. The State of Texas

Appellate case number:    01-14-00240-CR

Trial court case number: 10-DCR-055898

Trial court:              240th District Court of Fort Bend County

       Appellant’s Motion to Exceed Word Count filed on January 9, 2015 is DENIED.
        We STRIKE appellant’s brief filed on January 9, 2015, and order it refiled within 14
days of the date of this order. The Court will allow appellant an additional 300 words in excess
of the 15,000 words permitted by TEX. R. APP. P. 9.4(i)(2)(B). See TEX. R. APP. P. 9.4(i)(4).
       The brief of the State will be due 30 days from the date appellant’s brief is refiled. TEX.
R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: January 22, 2015